In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

***************** ***
GERALDINE JONES,         *                           No. 13-786V
                         *                           Special Master Christian J. Moran
             Petitioner, *
v.                       *                           Filed: January 14, 2015
                         *
SECRETARY OF HEALTH      *                           Stipulation; Trivalent influenza
AND HUMAN SERVICES,      *                           (“flu”) vaccine; immune-mediated
                         *                           thrombocytopenic purpura (“ITP”).
             Respondent. *
********************

Kate Westad, Lommen Abdo, P.A., Minneapolis, MN, for Petitioner;
Lindsay Corliss, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On January13, 2015, respondent filed a joint stipulation concerning the
petition for compensation filed by Geraldine Jones on October 9, 2013. In her
petition, Ms. Jones alleged that the trivalent influenza (“flu”) vaccine, which is
contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and
which she received on or about October 13, 2010, caused her to develop immune-
mediated thrombocytopenic purpura (“ITP”). Petitioner further alleges that she
experienced the residual effects of this injury for more than six months. Petitioner
represents that there has been no prior award or settlement of a civil action for
damages as a result of her condition.

      Respondent denies that the flu immunization is the cause of petitioner’s
alleged ITP, and/or any other injury.



       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A lump sum of $85,000.00 in the form of a check payable to petitioner,
        Geraldine Jones. This amount represents compensation for all damages
        that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 13-786V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

        IT IS SO ORDERED.

                                                     s/ Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
Case 1:13-vv-00786-UNJ Document 39 Filed 01/13/15 Page 1 of 5
Case 1:13-vv-00786-UNJ Document 39 Filed 01/13/15 Page 2 of 5
Case 1:13-vv-00786-UNJ Document 39 Filed 01/13/15 Page 3 of 5
Case 1:13-vv-00786-UNJ Document 39 Filed 01/13/15 Page 4 of 5
Case 1:13-vv-00786-UNJ Document 39 Filed 01/13/15 Page 5 of 5